Citation Nr: 1512798	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for the residuals of surgeries the cervical spine in August 2006.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

In May 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's claim for benefits under 38 U.S.C.A. § 1151 for additional disabilities following August 2006 surgeries of the cervical spine. 

On August 22, 2006, the Veteran underwent bilateral C5-C6 foraminotomies; C4, C5, and C6 laminoplasties; and superior C7 semilaminectomy at the VA Medical Center.  Subsequently, the Veteran exhibited quadriplegia and another surgery was performed to explore the cervical wound.  

In an August 21, 2006, presurgery treatment note, the supervising practitioner indicated that he discussed the procedure, risks, and benefits in detail.  The practitioner indicated that the consent form was "signed and witnessed."  However, this signed record is not associated with the claims file.  The Veteran also consented to the anesthesia on August 22, 2006.  It is unclear whether there is a signed consent form for his anesthesia.  As such, attempts should be made to obtain copies of any signed consent forms referenced by the treating practitioners. 

Additionally, no opinion has been obtained as to whether the Veteran has any additional disabilities associated with his August 2006 surgeries, and if so, whether they are due carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing the hospital, surgical, and subsequent VA rehabilitative care.  In accordance with VA's duty to assist under the provisions of 38 U.S.C. § 5103A(d), the Board finds that an examination and corresponding medical opinion is required as one has not been previously afforded with respect to this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of any consent forms signed by the Veteran in connection with his August 2006 cervical spine surgeries-to specifically include the August 21, 2006, signed consent for the initial surgery, and the August 22, 2006 anesthesia consent.  

2.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Then, the AOJ should forward the Veteran's claims file, including any pertinent evidence contained in electronic format to an appropriate VA examiner for the requested opinions.  Although a thorough review of all relevant records is required, a new personal examination of the Veteran is not required unless the reviewing physician finds that an examination is necessary. 

The examiner is then requested to respond to the following:

(a)  What additional disabilities, if any, regardless of cause, arose subsequent to VA care, treatment, examination or services provided in relation to the August 2006 cervical spine surgeries?

 (b)  Did any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing the hospital, surgical, and subsequent VA rehabilitative care in question actually and proximately cause any additional disability identified above? (Proximate cause is an action or event that directly caused additional disability, as distinguished from a remote contributing cause.)

 (c)  Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in treating the Veteran's cervical stenosis, and cervical myeloradiculopathy?
 
 (d)  Was the August 24, 2006, second cervical surgery an emergency situation wherein the Veteran would likely be unable to sign his name on the consent form with an 'X'?

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




